Citation Nr: 0203355	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  98-18-816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as noncompensable.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right metacarpal, currently evaluated as 
noncompensable.

(The issues of entitlement to increased evaluations for 
chondromalacia of the left and right knees, with traumatic 
arthritis, each evaluated as 10 percent disabling, will be 
the subject of a separate decision to be issued at a later 
date.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had verified active service from July 1974 to 
June 1981.  In total, the veteran performed more than 27 
years of active duty service, but the exact dates of all of 
his service are not of record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In December 2000, the Board issued a decision on the four 
issues as listed on the title page.  The issues of 
entitlement to service connection for a lung condition 
(claimed as a lung capacity problem), and whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a skin condition 
(claimed as fungus) were remanded to the RO for additional 
development.  Additionally, a claim of entitlement to service 
connection for disfiguring scars was referred to the RO for 
appropriate development.  Those issues remain under the RO's 
jurisdiction, and are not currently before the Board.

In May 2001, the parties filed a Joint Motion to Remand and 
Stay the Board decision of December 2000.  In June 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
granted the motion, remanded the case to the Board, and 
vacated that part of the decision which pertained to the 
issues as listed on the title page.  

In February 2002, the veteran submitted additional evidence 
with a waiver of consideration of such by the RO.  Included 
in such evidence are outpatient treatment records from the 
VAMC in Columbia, South Carolina, copies of service medical 
records, and a letter from Mark J. Mayson, M.D., F.C.C.P.  
The records all pertain to treatment for a lung condition and 
the appellant's knee disorders, and thus they are not 
pertinent to the issues decided below.  

The Board is undertaking additional development on the issues 
of entitlement to increased evaluations for chondromalacia of 
the left and right knees, with traumatic arthritis, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When that 
development is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099-105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.))  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not irreducible.

2.  The veteran's residuals of a fracture of the right 
metacarpal are not manifested by ankylosis of the wrist, 
palmar flexion limited in line with the forearm, or 
dorsiflexion less than 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 
noncompensable for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2001); 66 Fed.Reg. 
45,620 (2001) (to be codified at, in pertinent part, 38 
C.F.R. §§ 3.102, 3.159, 3.326).

2.  The criteria for an evaluation in excess of 
noncompensable for residuals of a fracture of the right 
metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2001) 66 
Fed.Reg. 45,620 (2001) (to be codified at, in pertinent part, 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtained post-service 
treatment records from identified treatment providers.  In 
June 1998, March 1999, and August 1999, the RO notified the 
veteran and informed him that additional evidence was 
necessary to support his claim.  Medical releases were 
provided in order to allow the RO to assist the veteran in 
obtaining medical records.  The veteran submitted releases 
and the RO was able to obtain all identified treatment 
records.  In October 1998, the RO provided the veteran with a 
copy of his service medical records.  In addition, in 
September 1998, the veteran was afforded an examination for 
VA compensation purposes in connection with his claim.  In 
the rating decision on appeal, statement and supplemental 
statement of the case sent to the veteran, he was advised of 
the laws and regulations applicable to his claim as well as 
the basis for the denial of his claim.  The veteran has not 
identified any additional evidence in support of the claims 
of entitlement to increased evaluations for hemorrhoids, and 
right metacarpal fracture residuals.  Accordingly, the Board 
finds that the duty to assist and notify the veteran has been 
satisfied.  See generally, 38 U.S.C.A. § 5103A.

Increased Rating for Hemorrhoids

The service medical records document that the veteran was 
diagnosed with hemorrhoids in-service.  An August 1982 rating 
decision granted service connection for hemorrhoids.  A 
noncompensable evaluation was assigned for the disability.

Records received from the Moncrief Army Hospital in Fort 
Jackson, South Carolina show that the veteran was seen for 
gastrointestinal problems in March 1996 and noted to have 
external hemorrhoids.  The examiner suspected 
gastrointestinal bleeding.  In April 1996, he was diagnosed 
with gastrointestinal bleeding during a gastroenterology 
consultation.

In August 1998, the veteran was afforded a VA examination, 
and he reported that he often had to push his hemorrhoids in, 
and that they bled intermittently.  He suggested that they 
were both external and internal.  He indicated that he used 
Preparation H.  Physical examination revealed moderately 
large, nonthrombosed, external hemorrhoids.  Proctoscopic 
examination also revealed moderately large, nonthrombosed 
internal hemorrhoids.  The impression was moderately large, 
nonthrombosed internal and external hemorrhoids.

During the personal hearing that was held in March 1999, the 
veteran testified that his hemorrhoids were painful and bled 
one or two days each week.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2001).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability is evaluated under Diagnostic Code 
7336, which pertains to internal and external hemorrhoids.  
Under this Code, a noncompensable evaluation is assigned for 
mild or moderate hemorrhoids.  A 10 percent evaluation is 
assigned for a condition involving large or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue and evidencing frequent recurrences.  

The August 1998 VA examination reported that the hemorrhoids 
were moderately large, but they were not thrombosed.  
Moreover, there is no evidence that the hemorrhoids are 
irreducible, and the veteran has not suggested that evidence 
is currently available which would show that they are 
irreducible.  Thus, without competent medical evidence of 
irreducible hemorrhoids the criteria for a 10 percent 
evaluation under Diagnostic Code 7336 have not been met.  
Therefore, an increased evaluation for hemorrhoids must be 
denied.

Increased Rating for Residuals of a Fracture of the Right 
Metacarpal 

The veteran is right handed.  

In April 1960, the veteran injured his right wrist.  X-rays 
disclosed no fracture, and a sprain was diagnosed.  X-rays 
taken in March 1963 revealed, however, that the veteran had 
an old, healed hairline fracture of the metacarpal in the 
area of the fifth finger.  Service connection was granted for 
this disability in April 1987 and a noncompensable evaluation 
assigned.

The veteran was afforded a VA examination in September 1998 
at which time he did not complain of right wrist symptoms 
except when the weather changed.  The examiner noted that the 
metacarpal fracture occurred at the base of the fifth finger.  
The examiner reported that the veteran displayed 70 degrees 
of wrist flexion and 80 degrees of wrist extension.  Fifth 
finger motion was non-tender, and there was no obvious fifth 
metacarpal deformity.  The examination resulted in no 
diagnosis of any fracture residuals.

The veteran contends this disability is more severe than 
indicated by the rating.  This disability is currently 
evaluated under Diagnostic Code 5214, pertaining to ankylosis 
of the wrist.  That Code affords a minimum 30 percent 
evaluation for ankylosis of the wrist of the dominant hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.  However, the range-
of-motion assessment performed during the September 1998 VA 
examination shows that the veteran's right wrist is not 
ankylosed.  Therefore, a compensable evaluation under this 
Code is not in order.  38 C.F.R. § 4.31 (Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.).

Diagnostic Code 5215 also applies to wrist disabilities, and 
it provides a 10 percent evaluation for limitation of motion 
consisting of palmar flexion in line with the forearm or 
dorsiflexion of less than 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2001).  Neither of these criteria for a 
compensable evaluation is met in this case, however.  
Therefore, an increased evaluation for residuals of a 
fracture of the right metacarpal cannot be granted.

In reaching this decision the Board considered the 
application of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, however, there is no objective evidence of 

painful motion, or objective evidence of disuse atrophy or 
incoordination on use of the right metacarpal.  In the 
absence of objective evidence of painful pathology the Board 
finds no basis for an increased evaluation under these 
regulations.  

Finally, in reaching each of these decisions, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Increased evaluations for hemorrhoids, and residuals of a 
right metacarpal fracture are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

